*118MEMORANDUM **
Sherry Radford, a teacher employed by the Sweetwater Union High School District, appeals from the district court’s order denying her Motion for Summary Judgment and an order granting the Defendants’ Motion for summary judgment. We affirm both of the district court’s orders.
The standard of review of the denial of a motion for summary judgment is, de novo. Henderson v. City of Simi Valley, 305 F.3d 1052, 1055 (9th Cir.2002). “We review a district court’s grant or denial of a motion for summary judgment de novo.” Id. Summary judgment is appropriate when, viewing the evidence in the light most favorable to the nonmoving party, the district court correctly applied the rel-. evant law and there are no genuine issues of material fact. Clark v. City of Lakewood, 259 F.3d 996, 1004 (9th Cir.2001).
Radford claimed that her constitutional rights were violated when the school district transferred her to another school during a sexual harassment investigation. Radford also claimed that her constitutional rights were violated when the district and its employees found that she had violated the school district’s sexual harassment policy. Radford failed to adduce any material facts suggesting that the district’s reasoning was pretextual. Therefore, the district court correctly denied her Motion for Summary Judgment and subsequently correctly granted the defendants’ Motion for Summary Judgment. We, therefore, affirm the district court’s rulings in this case.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.